Proceeding initiated in the Appellate Division of the Supreme Court in the Third Judicial Department, pursuant to subdivision 4 of section 6510 of the Education Law, to review determinations of the Commissioner of Education suspending both the individual petitioner’s license to practice pharmacy and the corporate petitioner’s certificate to conduct a pharmacy in this State for a period of three months. The record establishes that the petitioners clearly failed to keep any appropriate record as required in regard to their receipt of certain narcotic drugs. There is substantial evidence to support all of the other violations found by the respondent and the penalties imposed are not excessive. Determinations confirmed, and petition dismissed, without costs. Herlihy, P. J., Greenblott, Cooke, Main and Reynolds, JJ., concur.